Title: To John Adams from C. W. F. Dumas, 23 February 1782
From: Dumas, Charles William Frederic
To: Adams, John



La haie 23e. Fevr. 1782
Monsieur

La maison que Votre Excellence m’a ordonné d’acheter Vous appartient depuis hier au Soir, que nous en avons passé le Contrat de vente par-devant notaires de la main à la main, pour quatorze mille cinquante deux et demi florins, je dis ƒ14052.10s argent courant, et franc de tous fraix, d’Hollande, de votre part, moyennant quoi le Vendeur est tenu de vous livrer au premier de May prochain la maison à son tour, telle que vous l’avez vue, franche de toutes dettes et autres charges. Pour condition, j’ai dû promettre dans le Contrat de payer à compte, avant le 1er. de Mars prochain, la somme de ƒ8000, (c’est pour acquitter l’hypotheque pour la quelle la maison est hypothéquée) et les ƒ6052.10 restants avant le premier de May prochain, lorsque le transport se fera en forme. Pour cet effet, j’ai tiré aujourd’hui à mon ordre, et endossé à celui de Mrs. Moliere fils & Ce., une Lettre de change de ƒ10,000 argt. court. d’Hollande, contre laquelle il m’a donné deux reçus payables au porteur, l’un, de ƒ8000, que je remettrai au Notaire, l’autre de ƒ2000, dont je disposerai chez Mrs. Moliere moi-même, à mesure que j’aurai besoin de deniers comptants pour acquitter les fraix du pays et autres pour l’achat, &c. et après, vous tenir compte, Monsieur, du solde. Quant aux ƒ6052.10 restants, je les tirerai pareillement sur vous, pour pouvoir les payer avant le 1er. May, lorsque le transport se fera. Mon Notaire, qui est aussi celui de l’Hotel de France, me délivrera Lundi prochain une Copie du Contrat passé hier, laquelle j’espere de vous porter moi-même, dès que j’aurai arrangé le payement de l’achat et des fraix. Je crois devoir vous avertir, Monsieur, de la condition d’usage constant, enoncée aussi dans le contrat, que la maison est dès la signature d’hier aux périls et risques de l’acheteur, afin que, pour votre tranquillité, vous puissiez la faire assurer, si vous le jugez à propos.
Au reste, j’ai marchandé tout ce qui étoit possible, jusqu’au dernier instant, et le Vendeur a eu justement le temps encore de faire arrêter la vente publique. Par-là je vous ai épargné, Monsieur, ƒ700 de fraix de plus au moins, outre ceux d’un repas. On en avoit offert ƒ13000 mardi passé; et j’ai eu soin de m’assurer depuis, que je ne l’aurois pas eue à moins de ƒ14000, à la dite Vente publique. Je me flatte donc que ma conduite à tous égards méritera votre approbation, et que vous voudrez bien Monsieur, m’apprendre, par un mot de réponse, que vous êtes content de moi, et recevoir mon compliment sur cette acquisition, et mes voeux pour que vous en jouissiez avec santé et toutes sortes de satisfactions, avec un plaisir égal à la sincérité et l’abondance du coeur qui vous les présente.
Le moment après la signature du Contrat, je courus à l’hôtel de France (quoiqu’il y eût Bal), prier le Secretaire de M. le Duc de la Vauguyon, d’en informer Son Excellence et l’on vient de me dire, que ce matin le Coureur de M. le Duc de Brunswick est allé à notre Hôtel, s’informer de laffaire auprès de la Comtesse.
Votre respectable et excellente qualité est couchée duement dans le Contrat, ainsi que celle de votre serviteur.

Enfin, nous avons une Maison Américaine à La Haie noble, et telle qu’il convient à la dignité du Représentant des E.U., et je vous ferai voir à loisir, Monsieur, qu’avec le plaisir de la propriété, vous avez celui d’habiter pour une rente très modérée.
Je me réjouis de l’éclat que cette affaire fera certainement ici dès aujourd’hui. Made. la Comtesse de Wickrad (Vendeur) m’a chargé de ses complimens pour V. E., et de vous dire, que le regret de sortir de sa maison, et d’y perdre ƒ2000 d’achat et ƒ2000 de réparation, a été adouci, lorsque je lui ai dit le nom de l’Acheteur; ce que je n’ai fait que lors de la confection du Contrat: et qu’en bonne conscience, lorsque les Etats-Unis auront eu les succès qu’elle leur desire, ils la dedommageront.
Permettez une place ici à mes respects pour Mrs. Barclai et Thaxter, et soyez assuré de celui, et de l’attachement inviolable, avec lequel je suis pour toujours, Monsieur Votre très-humble & très-obéissant serviteur

Dumas


P.S. Je crois, et d’autres amis aussi, qu’il convient de dire, que vous ne quittez le sejour d’Amsterdam que pour la raison de votre santé: comme cela est vrai.

